ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Raito, Inc.                                  )      ASBCA Nos. 59034, 59035
                                             )                 59326,59327
                                             )
Under Contract No. W91238-10-C-0030          )

APPEARANCE FOR THE APPELLANT:                       B. Scott Douglass, Esq.
                                                     Douglass Law Group
                                                     Mill Valley, CA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Robert W. Scharf, Esq.
                                                    Timothy A. Holliday, Esq.
                                                    Alarice R. Hansberry, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineers District,
                                                      Sacramento

                                ORDER OF DISMISSAL

        During an alternative dispute resolution mediation convened by the Board, the
parties resolved their dispute and entered into an agreement settling theses appeals. The
agreement provides for dismissal of theses appeals with prejudice. Accordingly, the
appeals are hereby dismissed with prejudice.

       Dated: 21July2015



                                                 ROBERT T. PEACOCK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59034, 59035, 59326, 59327
Appeals ofRaito, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2